Citation Nr: 0718772	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for tuberculosis.

2.  Entitlement to an increased rating for an anxiety 
disorder, rated as 50 percent disabling.  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1969 and from June 1970 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that the RO has certified that 
the appeal arises from an April 2004 rating decision that 
denied an increased rating for an anxiety disorder and held 
that new and material evidence had not been submitted to 
reopen a previously disallowed claim for service connection 
for tuberculosis.  

The Board also notes that the Waco, Texas, RO has assumed the 
role of the agency of original jurisdiction over this appeal.  


FINDINGS OF FACT

1.  Service connection for tuberculosis was denied in 
unappealed rating decisions rendered in December 1971 and 
February 1977.

2.  The evidence received since the February 1977 RO decision 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claim.

3.  The veteran's service-connected anxiety disorder has not 
been manifested by occupational and social impairment with 
reduced reliability and productivity; occupational and social 
impairment with deficiencies in most areas is not shown.  




CONCLUSIONS OF LAW

1.  The December 1971 and February 1977 rating decisions 
denying service connection for tuberculosis are final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
tuberculosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  The criteria for an evaluation in excess of 50 percent 
for an anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Code 9400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's request to reopen his 
claim of entitlement to service connection for tuberculosis 
was received in February 2003, after the enactment of the 
VCAA.  A letter dated in January 2004, before the initial 
adjudication, informed the veteran that he must submit new 
and material evidence to reopen the previously denied claim 
for tuberculosis.  The RO explained the meaning of new and 
material evidence.  The veteran was advised to submit new and 
material evidence showing that the claimed condition was 
incurred in or aggravated by his military service.  
Furthermore, the veteran was informed that VA was responsible 
for obtaining certain types of evidence and that VA would 
make reasonable efforts to obtain other types of evidence.  
The veteran was also told of the evidence and information 
necessary to substantiate a claim for service connection.  
However, the letter did not provide notice of the type of 
evidence necessary to establish an effective date or 
disability rating for tuberculosis.  See Dingess, supra.  

With respect to his increased rating claim, the record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA by a letter dated in 
January 2004.  While this letter provided adequate notice 
with respect to the evidence necessary to establish a higher 
disability rating, it did not provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  See Dingess, supra.  

Despite the lack of notice of the type of evidence necessary 
to establish a disability rating or effective date for 
service connection or an effective date for an increased 
evaluation, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that new and 
material evidence has not been submitted to reopen a claim 
for service connection for tuberculosis and that an increased 
rating for anxiety disorder is not warranted.    
Consequently, so the failure to provide notice with respect 
to those elements of the claims was no more than harmless 
error.

The veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

In addition, identified treatment records have been obtained 
and associated with the record and the veteran has been 
afforded VA examinations addressing the severity of his 
anxiety disorder.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to support reopening of the claim for 
service connection, or the claim for an increased rating.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.


Service Connection for Tuberculosis

Service connection for "tuberculosis converter -- 
tuberculosis disease" was denied by the Houston RO in 
December 1971.  The evidence at that time consisted of 
service medical records and the report of a September 1971 VA 
examination.  The veteran's service medical record showed 
that the veteran had a positive skin test was exposed to 
another serviceman that had tuberculosis.  The report of a 
postservice VA examination in September 1971 noted that the 
veteran had a history of positive tuberculin skin test.  The 
veteran was taking INH and Pyridoxine.  However, chest X-ray 
was normal with unremarkable hilum and bronchovascular 
markings.  There was no parenchymal infiltration.  
Furthermore, examination of the genitourinary tract was 
within normal limits and there was no reason to suspect any 
underlying pathology.  The RO denied service connection as 
the evidence, while showing that the veteran had a positive 
skin test, did not show that the veteran currently had 
tuberculosis.  The veteran was informed of this decision by 
letter dated in January 1972.  However, he did not perfect an 
appeal of the decision.  

Service connection for tuberculosis was again denied by an 
unappealed rating decision in February 1977.  The evidence of 
record at that time included postservice VA medical records 
showing treatment for a various conditions including urinary 
tract infections and hematuria.  Also of record was the 
report of an October 1976 VA examination.  The examiner after 
reviewing the veteran's claims folder and examining the 
veteran noted that the veteran had a positive TB converter 
that was treated in 1972 with INH for one year.  The veteran 
had no follow up treatment.  Clinical examination was normal.  
Chest X-ray of the heart, lungs and rib cage was interpreted 
as negative.  The RO denied service connection as the 
evidence did not show that the veteran currently had 
tuberculosis.  The veteran was informed of this decision by 
letter dated in March 1977.  However, he did not perfect an 
appeal of the decision. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for tuberculosis in 1971 
and 1977 are there was no evidence that the veteran currently 
had a diagnosed tuberculosis disability despite have a 
positive skin test during service.  

Evidence added to the record since the February 1977 rating 
decision includes post service VA medical evidence dated from 
April 1977 showing treatment for various conditions including 
urinary tract infections and prostatitis.  While a positive 
purified protein derivative (PPD) test was noted in September 
1996, chest X-ray was normal.  Subsequent records show that 
the veteran developed chronic obstructive pulmonary disease, 
asthma, and chest pain.  Chest X-ray in November 2004 
revealed clear lungs with a small calcified granuloma on the 
left upper lobe.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the veteran's claim 
has not been submitted.  In sum, none of the evidence added 
to the record since the February 1977 rating decision relates 
to an unestablished fact necessary to substantiate the claim.  
The veteran's claim was previously denied on the basis that 
he did not have the claimed disability.  None of the evidence 
associated with the claim folder since the 1977 rating 
decision shows that the veteran currently has tuberculosis.  
While the September 1996 treatment record notes a positive 
PPD finding, similar findings were before the RO at the time 
of the prior rating decision.  As such, it is cumulative.  
While the evidence added subsequent to the February 1977 
rating decision reflects treatment for numerous medical 
conditions, there is no indication of a diagnosis of 
tuberculosis related to his in-service exposure to an 
individual with that disease.  Accordingly, none of the 
evidence added to the file since the February 1977 rating 
decision is new and material for the purpose of reopening the 
claim.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of entitlement to service connection for 
tuberculosis.


Increased Rating for Anxiety Disorder

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath; 38 C.F.R. §§ 
4.1 and 4.2.  However, although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.

Under the current version of 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2006), generalized anxiety disorder warrants a 10 
percent if there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or where the symptoms are controlled by 
continuous medication.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board notes that the Global Assessment of Functioning 
(GAF) is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)). A GAF score of 41 to 50 is 
defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A score 
of 51 to 60 is defined as indicating moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

In April 2002, the veteran reported stress over his mother's 
death.  He was living near the airport working and continued 
to work as a part time a school bus driver.  He was stressed 
by his common-law wife, family, and school.  He complained of 
sleep disturbance, decreased appetite and crying spells.   He 
had feelings of helplessness, hopelessness, and confusion.  
He was alert and oriented.  He was cooperative with the 
interview process.  His affect was stable and his mood was 
mildly depressed.  His speech was normal in rate and volume.  
His thoughts were presented in a logical and goal directed 
fashion.  There was no evidence of psychosis.  He denied 
suicidal or homicidal ideation.  A GAF score of 50 was 
recorded.  

Subsequent records show that he was hospitalized for 
treatment of his anxiety in August 2002.  During his 
hospitalization he attended ground and individual treatment.  
He reported a spiraling depression after breaking up with his 
girlfriend of 4 years in March.  According to the veteran, 
his girlfriend was abusive; however, he admitted to 
retaliating.  An inpatient discharge note indicates that the 
veteran's symptoms of depression and insomnia partially 
improved.  The veteran still felt depressed periods, but felt 
that he was better with this admission.  He expressed hope 
for the further.  He planned to return to work the next day.  
He denied suicidal or homicidal thoughts.  He still had 
insomnia, but did not request medication.  His appetitive was 
still poor.  His affect was constricted and his mood still 
somewhat depressed.  His speech was coherent.  His thought 
process was goal directed and he appeared alert.  

A September 2002 treatment record shows that that the veteran 
was trying to occupy his time more in between his work as a 
part time school bus driver.  He would volunteer to take 
another run or wash the bus in between his runs.  He found 
his regular church attendance to be helpful.  He reported 
that his sleep was OK with trazodone, but he felt groggy in 
the morning.  His energy was low and his concentration and 
appetite were limited.  He did not use drugs or alcohol and 
he denied suicidal or homicidal ideations.  His grooming was 
fair and he appeared his stated age.  He was cooperative with 
no agitation.  Eye contact was limited.  His speech had 
normal rate, volume, and tone.  His mood was low and his 
affect was restricted.  His thought content and thought 
processes were stable.  He had no psychotic symptoms.  He was 
oriented and his concentration and memory were intact.  His 
insight and judgment were fair.  

In February 2004, the veteran was afforded a VA compensation 
and pension examination.  He reported a 5 to 6 month history 
of confusion, difficulty concentrating, and disorientation 
that occurred at least 3 times per week.  He also complained 
of depressed mood, which he stated was worse on the weekends.  
The veteran reported real difficulty getting out of bed due 
to his depressed mood, including trouble getting up on Sunday 
to go church, something he had previously enjoyed.  He 
reported difficulty sleeping, low energy, feelings of 
hopelessness, feelings of helplessness, and feelings of 
worthlessness.  He denied feeling suicidal as his faith 
helped him.  

The veteran reported that he had an Associate Bachelor's 
Degree in Religious Education and was currently working on a 
counseling degree.  He reported that he last worked in 
November 2003 as a manager in an automobile parts store, but 
had to quit due to "bad nerves" and an inability to get 
along with the mechanics he supervised.  Prior to that, he 
worked several years as a school bus driver, but quit due to 
insufficient pay.  He had also worked as a customer service 
representative and mail clerk at Dynegy Corporation for four 
years, but was laid off due to out sourcing.  He reported 
that over the past year, he averaged 2 days per week absence 
from work due to depression.  He reported that his only real 
social contact was with his 17 year old son and other 
veterans in therapy.    

Mental status examination revealed that the veteran was 
dressed neatly in casual clothes.  His eye contact, grooming, 
and hygiene were good while his posture was fair.  His gait 
was normal while his activity level was lethargic.  He was 
cooperative with normal speech rate and rhythm.  His mood was 
depressed while his affect was bland.  His thought processes 
were slow and he ruminated over losses.  However, there was 
no evidence of bizarre, somatic, grandiose, persecutory, 
referential, self accusatory, or paranoid thoughts.  He was 
oriented.  His intelligence was fair relative to his 
educational level.  His remote and recent memory was intact.  
He understood the outcome of behavior and was aware of 
problems.  A GAF of 50 was recorded and it was felt that his 
anxiety and depression symptoms impaired the veteran socially 
and occupationally.  

A subsequent treatment record in May 2004 indicates that the 
veteran reported increased agitation.  His primary problem 
remained lack of employment.  He was taking a course in 
computers.  He hoped for increased opportunities when he was 
done.  He had also moved in with his lady friend; however, he 
admitted that the relationship was irritating to him.  He 
reported increased frustration and had a couple of passive 
suicidal ideations with no plan or intent.  He had not been 
taking his medication.  Sleep remained limited.  His group 
therapy had been helpful.  A GAF of 55 was indicated.  

A September 2004 treatment record notes that the veteran felt 
that he was going no where in terms of a job.  While he was 
still taking classes, he felt that his age would limit his 
employment chances.  The veteran reported that he was an 
optimist with an "on/off" mood.  He did not sleep well, but 
maintained concentration on his studies and maintained 
involvement in his church.  He felt that he had 2 things to 
live for, himself and his son.  He reported that he was a 
loner and had no significant relationships.  He was 
satisfactory groomed and appeared his stated age.  He was 
cooperative and interactive with no agitation.  He maintained 
eye contact.  Speech had a normal rate, volume, and tone.  
His mood was dysphoric and his affect was restricted.  He had 
no psychotic symptoms.  His thought process was goal directed 
and he was oriented to person, place, and date.  His judgment 
and insight were fair.  

Similar findings were noted in November 2004 with the 
exception of a euthymic mood and full range of affect.  The 
veteran continued to go to school and had recently obtained 
his second certificate in computerized office management.  
The examiner noted that the veteran was well focused there.  
His energy was adequate.  His sleep was variable.  He had 
been in contact with a friend who might be able to offer him 
a job that would work with his class hours.  His primary 
complaint was his current living situation.  He lived with a 
woman that he did not have a "true relationship" with her.  
He did not go anywhere except school and church.  He felt 
that he was handling his current stressor adequately. 

Having carefully reviewed the evidence of record, the Board 
has concluded that the veteran's service-connected anxiety 
disorder is no more than 50 percent disabling.  In this 
regard, the Board observes that the veteran experiences 
stress, sleep disturbance, decreased appetite, crying spells, 
feelings of helplessness, feelings of hopelessness, and 
confusion with some disturbances of motivation and mood.  
However, there is no indication that the veteran experiences 
near-continuous panic or depression affecting his ability to 
function independently, neglect of personal hygiene, 
difficulty adapting to stressful circumstances or the 
inability to establish and maintain effective relationships 
solely due to his service-connected psychiatric disorder.

Despite his psychiatric complaints, the evidence shows that 
the veteran has been oriented and cooperative with examiners.  
The veteran has denied homicidal or significant suicidal 
ideations.  His thought processes have been goal directed and 
he had denied psychotic symptoms.  His judgment and insight 
have been described as fair.  The veteran's speech has 
displayed a normal, rate, volume and tone.  

The veteran's GAF of 50 in February 2004 is consistent with 
serious symptoms or serious impairment in social, occupation, 
or school function.  While the veteran has difficulty 
maintaining employment, the evidence shows that the veteran 
had obtained an Associates Degree during the course of the 
appeal.  Furthermore, recent treatment records in September 
and November 2004 show that he was able to concentrate on 
schooling and the veteran is actively pursuing his education.  
There is no indication in the record that the veteran is 
unable to engage in work due to psychiatric symptomatology.  

While the veteran has difficulty maintaining maintains 
effective social and familial relationships, the evidence 
does not show that he has an inability to establish and 
maintain relationships.  The veteran continued to maintain a 
relationship with his teenage son.  Furthermore, during 
recent treatment in 2004, he reported that he maintained 
contact with other veterans.  Similarly, recent medical 
evidence shows that he cohabitated with a woman, but did not 
have a relationship with her.  Despite his social problems, 
the veteran continued to attend church and in November 2004 
felt that he was handling his current stresses adequately.  

While the evidence of record shows that the veteran has 
serious social and occupation impairment with a GAF of 50-55, 
his the veteran's overall range of functioning more closely 
approximates the criteria for a 50 percent disability rating.  
There is no evidence of impairment of thought, speech, 
judgment, or insight.  The veteran's feelings of anxiety are 
not productive of near-continuous panic attacks.  His anxiety 
does not affect his ability to function independently, 
appropriately, and effectively.  The veteran is fully 
oriented.  There is no evidence of impaired impulse control 
or inappropriate behavior.

The Board has considered all the evidence of record, 
including the veteran's statements, psychiatric treatment 
records, and reports of VA examination.  The schedular 
criteria for an increase are not met.  As such a rating in 
excess of 50 percent disability is not warranted.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


	


ORDER

The application to reopen the claim of entitlement to service 
connection for tuberculosis is denied.

An evaluation in excess of 50 percent for an anxiety disorder 
is denied




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


